Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1, 2 5 and 20 is/are rejected under 35 U.S.C. 103 as obvious over Gupta et al (2010/0031877).
The Gupta et al reference teaches a method and product of silicon carbide, note entire reference.  There is formed on a seed a first layer or core portion of silicon carbide.  This layer is manufactured with a set of process parameters including the dopant amount. The silicon carbide is formed by sublimation at temperatures above 2000c and in with nitrogen as a dopant (instant claim 5) and in an argon atmosphere, note page 4 and claims.  The dopant level in a second layer deposited on the first layer (instant claim 20) is different, note para 0042.  In view of the different dopant levels, which can be higher, the coefficient of linear thermal expansion would inherently be smaller and by .1ppm/c or more (instant claim 2).  Further, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to increase the dopant in the second layer by a factor of more than 1.5 times the core in the Gupta et al 
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (2010/0031877).
The Gupta et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the thickness of the layers.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable thickness of the layers in the Gupta et al reference in order to grow a stable layer for further processing.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (2010/0031877) 
The Gupta et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim dopant addition step.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation, the optimum, operable dopant addition step, constant conditions in the Gupta et al reference in order to grow a stable layer for further processing.

		Response to Applicants’ Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive.
Applicants’ argument concerning the Gupta et al reference is noted.  However, the reference is not limited in scope to a set dopant amount and layer amounts.  The Gupta et al reference in para 0056 teaches that the process can be varied by what is desired by one of ordinary skill in the art.  This includes .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714